Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 16, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  HYRUM JAMES GEDDES,

        Plaintiff - Appellant,

  v.                                                           No. 20-4083
                                                     (D.C. No. 1:18-CV-00136-HCN)
  WEBER COUNTY; WAYNE MOSS;                                     (D. Utah)
  ROBERT SHANER; KARLEE DRAKE;
  JAMIE TOONE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________

       Mr. Hyrum Geddes sued Weber County and several officers in the Weber

 County Sheriff’s Department for an excessive-force incident that occurred while he

 was detained at the Weber County Correctional Facility but before a probable cause

 hearing. Mr. Geddes brought his claim pursuant to 42 U.S.C. § 1983 and alleged the

 officers had violated his Fourteenth Amendment rights. The question before us is not

 whether the officers’ actions indeed constituted excessive force. It is instead whether

 Mr. Geddes can bring an excessive-force claim—as an arrestee—under the


       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1.
Appellate Case: 20-4083   Document: 010110725103       Date Filed: 08/16/2022     Page: 2



 Fourteenth Amendment. We conclude that he cannot. And we, therefore, agree with

 the district court’s grant of summary judgment and conclusion that Mr. Geddes did

 not have “a cognizable claim under the Fourteenth Amendment” because the alleged

 excessive force did not occur “after a determination of probable cause and before

 conviction.” Geddes v. Weber Cnty., No. 1:18-cv-00136, 2020 WL 4437405, at *2

 (D. Utah Aug. 3, 2020) (unpublished). Only the Fourth Amendment supplied a valid

 legal basis for Mr. Geddes’s § 1983 claim, and yet, as we will discuss below, Mr.

 Geddes stubbornly refused to concede this fact.

       We have jurisdiction under 28 U.S.C. § 1291. Reviewing the district court’s

 grant of summary judgment de novo and for the reasons that follow, we affirm.

                                           I

       A Utah Highway Patrol Trooper pulled over Mr. Geddes for speeding in July

 2017. Smelling alcohol, and noticing that Mr. Geddes slurred his speech, the trooper

 searched the vehicle. The trooper found unopened cans of beer and two rifles. The

 trooper arrested Mr. Geddes for speeding, driving under the influence, and carrying a

 dangerous weapon while under the influence of alcohol. The trooper then took

 Mr. Geddes to the Weber County Correctional Facility.

       When he arrived at the facility, Mr. Geddes was searched and placed in a

 holding cell. In his operative complaint,1 Mr. Geddes alleged that officers demanded


       1
               The operative complaint is Mr. Geddes’s amended complaint, filed on
 February 11, 2019. For simplicity’s sake, we refer to the amended complaint herein
 simply as Mr. Geddes’s “complaint”; as relevant to the matters we address and
 resolve here, there is no material difference between the two complaints.
                                           2
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022    Page: 3



 that he remove his boots and then “rushed him, grabbed him, and violently attacked

 [him], . . . slamm[ing] his head into [a] brick wall and concrete floor with substantial,

 potentially deadly force.” Aplt.’s App. at 35 (Am. Compl., filed Feb. 11, 2019). The

 officers then forcibly removed Mr. Geddes’s boots. An incident report regarding the

 officers’ use of force shows that it occurred soon after 4:00 p.m. A magistrate judge

 made a probable cause determination shortly after 5:30 p.m.

        As a result of the officers’ actions in removing his boots, Mr. Geddes claimed

 that he later suffered “blurry vision, cognitive difficulties, and substantial pain to the

 back and side of his head.” Id. at 39. Mr. Geddes eventually filed a § 1983 action

 against Weber County and four officers in the Weber County Sheriff’s Department.

 In his complaint, Mr. Geddes alleged that the officers “employed deadly force”

 against him in violation of the Fourteenth Amendment. Id. at 42. He further alleged

 that Weber County “engaged in deliberate indifference and/or reckless disregard of

 the deprivation of [his] rights under the Fourteenth Amendment.” Id. at 44.

        Defendants filed a motion for summary judgment. They argued that

 Mr. Geddes’s complaint did not “state a cognizable cause of action” because it

 invoked the Fourteenth Amendment “as the sole basis for the alleged legal violation.”

 Id. at 55, 57–58 (Defs.’ Mot. for Summ. J., filed Oct. 18, 2019). Defendants insisted

 that because Mr. Geddes was an “‘arrestee’ who was detained without a warrant and

 prior to a judicial probable cause determination,” the only valid basis for his




                                             3
Appellate Case: 20-4083      Document: 010110725103        Date Filed: 08/16/2022     Page: 4



 excessive-force claim was the Fourth Amendment, not the Fourteenth Amendment.

 Id. at 58. Defendants also argued that if Mr. Geddes had properly pleaded his claim

 under the Fourth Amendment they still would be entitled to qualified immunity. See

 Id. at 294–97 (Defs.’ Reply Mem. in Supp. of Mot. for Summ. J., filed Nov. 15,

 2019).

          In response, Mr. Geddes said that he could bring his claim “only pursuant to

 the Fourteenth Amendment, because that Amendment incorporates the Fourth

 Amendment’s protections against the states and their political subdivisions.” Id.

 at 114 n.2 (Pl.’s Mem. in Opp.’n to Defs.’ Mot. for Summ. J., filed Nov. 1, 2019).

 Mr. Geddes made two additional related arguments. First, he stated that no matter

 which amendment he cited in his complaint, Defendants were “put on notice that [he]

 was pursuing a claim under Section 1983 for use of excessive force,” because “the

 Amended Complaint repeatedly alleges that the Individual Defendants violated Mr.

 Geddes’[s] rights when they used force that was ‘objectively unreasonable’ in light of

 the circumstances presented. That is the Fourth Amendment standard applicable to

 excessive force claims.” Id. (quoting id. at 31, 37, 38).

          Second, he insisted that because “there is really no practical difference

 between application of the standards applicable under the Fourth and Fourteenth

 Amendment to a claim of use of excessive force,” any error in pleading his claim as a

 Fourteenth Amendment violation was immaterial. Id. at 143 n.6; see also id. at 138–

 39 n.5 (“[O]ne could make an [argument] that there was [a] continuing seizure and

 apply the Fourth Amendment, as Defendants say we should do; or, alternatively, one

                                              4
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022     Page: 5



 could also argue that the Fourteenth Amendment should apply because Mr. Geddes

 had already been seized. In reality, . . . in light of the facts presented here, there is no

 practical difference in the outcome in application of the two standards.” (citation

 omitted)). Finally, Mr. Geddes argued at length that Defendants were not entitled to

 qualified immunity.

        The district court granted Defendants’ motion for summary judgment. It found

 that Mr. Geddes “d[id] not have a cognizable claim under the Fourteenth

 Amendment” because the alleged excessive force occurred before a probable cause

 determination.2 Geddes, 2020 WL 4437405, at *2. The court also rejected Mr.

 Geddes’s argument that he pleaded a valid basis for his claim because the Fourteenth

 Amendment incorporates the Fourth Amendment against state and local officials.

 According to the court, “[i]t would follow from Mr. Geddes’s argument that merely

 invoking the Fourteenth Amendment would suffice as notice for any number of

 constitutional claims—from free exercise or free speech claims to Second

 Amendment or takings claims, to claims based on any of the various rights relating to




        2
               The district court also disagreed with Mr. Geddes’s argument that at the
 time of the incident he was a pretrial detainee. Geddes, 2020 WL 4437405, at *3 n.3.
 Although Mr. Geddes argued he “‘had already been seized . . . based on the
 Trooper’s finding of probable cause’ and that the subsequent judicial hearing was not
 an ‘actual probable cause hearing [but] merely a judicial stamp of approval on the
 Trooper’s finding of probable cause for the arrest and detention,’” the district court
 explained, “Mr. Geddes offers no authority in support of this novel theory, and the
 court is aware of none.” Id. (alteration and omission in original) (quoting Aplt.’s
 App. at 138–39 n.5).

                                              5
Appellate Case: 20-4083     Document: 010110725103       Date Filed: 08/16/2022    Page: 6



 criminal procedure set forth in the Bill of Rights,” upending federal pleading

 requirements. Id. at *3.

       The court also disagreed with Mr. Geddes that his complaint put Defendants

 on notice of his precise claim. As the court explained, “the complaint nowhere

 references the Fourth Amendment, and in the specific context of excessive force

 claims, there is a significant difference between the rights secured by the Fourth

 Amendment and those secured by the Fourteenth Amendment”; therefore, the

 complaint did not put Defendants on notice of his Fourth Amendment claim. Id.

 Finally, and relatedly, the district court rejected Mr. Geddes’s argument that there

 was no practical difference between Fourth and Fourteenth Amendment claims of

 excessive force. In doing so, it emphasized that the choice of amendment matters,

 especially here, because the “test of excessive force under the Fourth Amendment is

 different than under the Fourteenth.” Id. at *4. The court consequently granted

 Defendants’ motion for summary judgment and dismissed Mr. Geddes’s claim with

 prejudice.

       Mr. Geddes then brought this timely appeal.

                                            II

       Our resolution of this appeal will proceed in three steps. First, we will explain

 why a plaintiff must precisely identify the constitutional basis for a § 1983 excessive-

 force claim. Because different amendments supply the basis for suit at different

 phases of the criminal justice process, we will explain which amendment properly

 applies at each phase and the unique interests that each amendment protects.

                                            6
Appellate Case: 20-4083    Document: 010110725103        Date Filed: 08/16/2022        Page: 7



       Next, we will establish that Mr. Geddes was an “arrestee” when Weber County

 officers allegedly used excessive force against him; that is, the incident in question

 occurred before a probable cause determination. And as a result, the Fourth

 Amendment—not the Fourteenth Amendment—provides the only valid basis for his

 excessive-force claim. We will show that Mr. Geddes has only ever pleaded his

 claim as a Fourteenth Amendment violation. This error—which Mr. Geddes has

 maintained throughout the duration of his suit—forecloses the possibility of granting

 him relief.

       Finally, we will consider three additional arguments made by Mr. Geddes for

 why the district court erred in granting summary judgment to Defendants. We will

 explain why none are persuasive, and why we therefore affirm the district court’s

 grant of summary judgment.

                                            A

       “Our first task in any § 1983 suit alleging a constitutional violation is ‘to

 isolate the precise constitutional violation with which [the defendant] is charged.’”

 Porro v. Barnes, 624 F.3d 1322, 1325 (10th Cir. 2010) (alteration in original)

 (quoting Baker v. McCollan, 443 U.S. 137, 140 (1979)). After all, “§ 1983 ‘is not

 itself a source of substantive rights,’ but merely provides ‘a method for vindicating

 federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386, 393–94

 (1989) (quoting Baker, 443 U.S. at 144 n.3); see also Gonzaga Univ. v. Doe, 536

 U.S. 273, 285 (2002) (“§ 1983 merely provides a mechanism for enforcing individual

 rights ‘secured’ elsewhere, i.e., rights independently ‘secured by the Constitution and

                                            7
Appellate Case: 20-4083      Document: 010110725103          Date Filed: 08/16/2022     Page: 8



 laws’ of the United States.”). As a result, not all “claims brought under § 1983 are

 governed by a single generic standard.” Graham, 490 U.S. at 393. Instead, we must

 judge the “validity of the claim . . . by reference to the specific constitutional

 standard which governs that right.” Id. at 394; see United States v. Lanier, 520 U.S.

 259, 272 n.7 (1997) (“Graham simply requires that if a constitutional claim is

 covered by a specific constitutional provision, such as the Fourth or Eighth

 Amendment, the claim must be analyzed under the standard appropriate to that

 specific provision, not under the rubric of substantive due process.”); see also

 Frohmader v. Wayne, 958 F.2d 1024, 1026 (10th Cir. 1992) (“All excessive force

 claims are not governed by a single generic standard. Our analysis must begin with

 identification of the specific constitutional right infringed . . . .”).

        It is especially critical to identify the precise constitutional basis for an

 excessive-force claim because it “can be maintained under the Fourth, Fifth, Eighth,

 or Fourteenth Amendment . . . and each carries with it a very different legal test.”

 Est. of Booker v. Gomez, 745 F.3d 405, 418–19 (10th Cir. 2014) (quoting Porro,

 624 F.3d at 1325); see also Emmett v. Armstrong, 973 F.3d 1127, 1134 (10th Cir.

 2020) (“Excessive force claims are cognizable under the Fourth, Fifth, Eighth, and

 Fourteenth Amendments.”); accord DeLade v. Cargan, 972 F.3d 207, 210 (3d Cir.

 2020) (“Simply put, if [the plaintiff’s] claim of unlawful arrest and pretrial detention

 sounds in the Fourth Amendment, then it cannot be asserted under the Due Process

 Clause of the Fourteenth Amendment.”). The appropriate amendment for a § 1983

 excessive-force action “depend[s] on ‘where the plaintiff finds himself in the

                                               8
Appellate Case: 20-4083      Document: 010110725103       Date Filed: 08/16/2022    Page: 9



 criminal justice system’ at the time of the challenged use of force.” McCowan v.

 Morales, 945 F.3d 1276, 1282–83 (10th Cir. 2019) (quoting Est. of Booker, 745 F.3d

 at 419); see also Porro, 624 F.3d at 1325 (“The choice of amendment matters.

 Excessive force claims can be maintained under the Fourth, Fifth, Eighth, or

 Fourteenth Amendment—all depending on where the defendant finds himself in the

 criminal justice system . . . .”).

        We have previously explained at length which amendment applies to

 excessive-force claims at each phase of the criminal justice process and what type of

 government intrusion the corresponding amendment protects against. Because the

 Fourth Amendment protects against unreasonable searches and seizures, it applies at

 the earliest phase, beginning with any claim that “arises in the context of an arrest or

 investigatory stop of a free citizen.” Emmett, 973 F.3d at 1134 (quoting Graham,

 490 U.S. at 394); see also Est. of Booker, 745 F.3d at 419 (“Any force used ‘leading

 up to and including an arrest’ may be actionable under the Fourth Amendment’s

 prohibition against unreasonable seizures.” (quoting Porro, 624 F.3d at 1325)).

        The Supreme Court has made clear that “[b]ecause the Fourth Amendment

 provides an explicit textual source of constitutional protection against this sort of

 physically intrusive governmental conduct, that Amendment, not the more

 generalized notion of ‘substantive due process,’ must be the guide for analyzing these

 claims.” Graham, 490 U.S. at 395. The Fourth Amendment continues to apply up to

 the moment of a judicial determination as to “whether there was probable cause to

 charge [an arrestee] with a crime.” McCowan, 945 F.3d at 1283; see also Est. of

                                             9
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022     Page: 10



  Booker, 745 F.3d at 419 (explaining that the Fourth Amendment governs excessive-

  force claims related to incidents that occurred “prior to any probable cause hearing”

  (emphasis omitted) (quoting Austin v. Hamilton, 945 F.2d 1155, 1160 (10th Cir.

  1991), abrogated on other grounds by Johnson v. Jones, 515 U.S. 304 (1995))).

         At the next phase of the criminal justice process, “we turn to the due process

  clauses of the Fifth or Fourteenth Amendment and their protection against arbitrary

  governmental action by federal or state authorities.” Colbruno v. Kessler, 928 F.3d

  1155, 1162 (10th Cir. 2019) (quoting Porro, 624 F.3d at 1326); see id. at 1161

  (“When we speak of a Fourteenth Amendment claim in this opinion, we will be

  referring to a claim that is not based on incorporating the Bill of Rights into that

  amendment, but rather is based on the Due Process Clause in itself.”). Because “[a]

  person lawfully committed to pretrial detention has not been adjudged guilty of any

  crime” and “[h]e has had only a ‘judicial determination of probable cause as a

  prerequisite to [the] extended restraint of [his] liberty following arrest,’” the

  government “may detain him to ensure his presence at trial and may subject him to

  the restrictions and conditions of the detention facility so long as those conditions

  and restrictions do not amount to punishment, or otherwise violate the Constitution.”

  Bell v. Wolfish, 441 U.S. 520, 536–37 (1979) (third and fourth alterations in original)

  (quoting Gerstein v. Pugh, 420 U.S. 103, 114 (1975)). Put another way, the Supreme

  Court has made clear that under the Fourteenth Amendment a “detainee may not be

  punished prior to an adjudication of guilt in accordance with due process of

  law.” Colbruno, 928 F.3d at 1162 (quoting Bell, 441 U.S. at 535). So, “a pretrial

                                              10
Appellate Case: 20-4083      Document: 010110725103       Date Filed: 08/16/2022      Page: 11



  detainee can establish a due-process violation by ‘providing only objective evidence

  that the challenged governmental action is not rationally related to a legitimate

  governmental objective or that it is excessive in relation to that purpose.’” Id.

  at 1163 (quoting Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015)).3

         It is undoubtedly “well-established that the Fourteenth Amendment governs

  any claim of excessive force brought by a ‘pretrial detainee’—one who has had a

  ‘judicial determination of probable cause as a prerequisite to [the] extended restraint

  of [his] liberty following arrest.’” Est. of Booker, 745 F.3d at 419 (alterations in

  original) (quoting Bell, 441 U.S. at 536); McCowan, 945 F.3d at 1283 n.6 (“The

  Fourteenth, instead of the Fourth, Amendment, applies to an excessive-force claim

  brought by a pretrial detainee . . . .”).

         At the post-conviction phase of the criminal justice process, the Eighth

  Amendment applies. See Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977)


         3
                 As we allude to infra, in Kingsley, the Supreme Court clarified
  approximately two years before the events at issue here that the standard that a
  pretrial detainee must use to establish an excessive-force claim under the Due
  Process Clause is an objective one: the detainee must establish that “the officers’ use
  of that force was objectively unreasonable”—not that “the officers were subjectively
  aware that their use of force was unreasonable.” Kingsley, 576 U.S. at 391–92;
  accord McCowan, 945 F.3d at 1283 n.6 (“[T]he Supreme Court has now clarified that
  only the objective (and not a subjective) standard applies to a pretrial detainee’s
  Fourteenth Amendment excessive-force claim.”). In Mr. Geddes’s view, see infra
  Part II.C.1, this holding lends credence to the proposition that there is no material
  difference between the liability standard that governs excessive-force claims brought
  under the Due Process Clause and like claims pursued under the Fourth
  Amendment—claims that have long been held to be governed by an objective
  standard, see, e.g., Graham, 490 U.S. at 388. As we demonstrate, Mr. Geddes’s view
  is misguided.

                                              11
Appellate Case: 20-4083    Document: 010110725103        Date Filed: 08/16/2022     Page: 12



  (“Eighth Amendment scrutiny is appropriate only after the State has complied with

  the constitutional guarantees traditionally associated with criminal prosecutions.”).

  Thus, “prisoners already convicted of a crime who claim that their punishments

  involve excessive force must proceed under the more restrictive terms of the Eighth

  Amendment’s ‘cruel and unusual punishments’ clause.” Porro, 624 F.3d at 1325–26;

  see also Est. of Booker, 745 F.3d at 419 (“[C]laims of excessive force involving

  convicted prisoners arise under the Eighth Amendment.”). In contrast to excessive-

  force cases involving pretrial detainees where the Fourteenth Amendment protects

  against the state imposing punishment prior to an adjudication of guilt, the Eighth

  Amendment protects against the infliction of certain types of punishment—that is,

  “cruel and unusual punishments.” Therefore, in the Eighth Amendment context, “we

  ask only whether the ‘force was applied in a good-faith effort to maintain or restore

  discipline, or maliciously and sadistically to cause harm.’” Porro, 624 F.3d at 1326

  (quoting Hudson v. McMillian, 503 U.S. 1, 6–7 (1992)).

        As will be discussed further below, not only do the different amendments

  provide protection at different parts of the criminal justice process, but more

  importantly for present purposes, the different amendments protect against unique

  forms of potential governmental intrusion on the protected right. This underscores

  the need for litigants to identify the correct amendment under which they seek relief.

                                             B

        Mr. Geddes was a mere arrestee when Weber County officers allegedly used

  excessive force against him. No judicial determination of probable cause had yet

                                             12
Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022    Page: 13



  been made. Instead, he simply had been arrested by a Utah Highway Patrol Trooper

  and transported to the Weber County Correctional Facility. There, he was searched

  and placed in a holding cell. An incident report filed later confirms that the alleged

  excessive force occurred soon after 4:00 p.m. Yet a magistrate only made a probable

  cause determination shortly after 5:30 p.m. The alleged excessive force, then, clearly

  occurred “after [Mr. Geddes] had been arrested without a warrant and before any

  determination as to whether there was probable cause to charge him with a crime.”

  McCowan, 945 F.3d at 1283. In fact, Mr. Geddes does not deny this. Thus, because

  Mr. Geddes was an arrestee, only the Fourth Amendment can supply the basis for his

  § 1983 excessive-force claim.

        However, Mr. Geddes only ever pleaded his claim as a Fourteenth Amendment

  violation. See, e.g., Aplt.’s App. at 42–43 (claiming that Defendants violated

  “clearly established . . . constitutional rights” that were “secured by the Fourteenth

  Amendment of the United States Constitution”). And in his opposition to

  Defendants’ motion for summary judgment, he did not concede this error. He instead

  argued that he could indeed seek relief under the Fourteenth Amendment. Id. at 114

  n.2 (asserting that it “borders on the frivolous” for Defendants to suggest that Mr.

  Geddes cannot base his § 1983 claim under the Fourteenth Amendment); id. (“Mr.

  Geddes’[s] claims can be brought only pursuant to the Fourteenth Amendment[]

  because that Amendment incorporates the Fourth Amendment’s protections against

  the states and their political subdivisions. Accordingly, as written, the claims set out

  in Mr. Geddes’[s] Amended Complaint cite to the appropriate Amendment.”

                                             13
Appellate Case: 20-4083     Document: 010110725103          Date Filed: 08/16/2022     Page: 14



  (citations omitted)). Alternatively, Mr. Geddes argued that his choice of amendment

  did not matter. Id. at 138–39 n.5 (“In reality, . . . in light of the facts presented here,

  there is no practical difference in the outcome in [the] application of the two

  standards.”); id. at 143 n.6 (“[I]n light of the facts presented here, there is really no

  practical difference between [the] application of the standards applicable under the

  Fourth and Fourteenth Amendment to a claim of use of excessive force.”).

         On appeal, Mr. Geddes doubles down on this error and continues to suggest

  that the Fourteenth Amendment supplies a valid basis for his claim. See, e.g., Aplt.’s

  Opening Br. at 31–33; see also id. at 32–33 (arguing this court “should apply the

  factors set out by the Supreme [C]ourt in Kingsley [i.e., a case under the Due Process

  Clause] to the circumstances presented here”); id. at 35 (“[C]ontrary to the district

  court’s conclusion, Mr. Geddes has stated a cognizable claim for relief—regardless

  of whether we cite to the Fourth or Fourteenth Amendment.”); id. at 41 n.8 (“[A] line

  of demarcation that is more apropos would be to apply the Fourteenth Amendment,

  and the Kingsley factors, when, as here, the factual scenario actually calls for

  application of those factors rather than the factors set out in Graham to a seizure.”).

  This is simply incorrect. Mr. Geddes continues to cling to a constitutional

  amendment that provides him—as an arrestee—with no cognizable basis for a § 1983

  excessive-force claim. “The choice of amendment matters,” Porro, 624 F.3d at 1325,

  and the amendment Mr. Geddes has chosen and has persisted in choosing dooms his

  § 1983 action.



                                              14
Appellate Case: 20-4083      Document: 010110725103         Date Filed: 08/16/2022      Page: 15



                                               C

         Mr. Geddes makes three additional arguments for why the district court erred

  in granting summary judgment to Defendants. None are persuasive.

                                                1

         First, Mr. Geddes suggests that the legal standards for a Fourth Amendment

  excessive-force claim and a Fourteenth Amendment excessive-force claim are

  identical, and the district court erred in distinguishing between the two. See, e.g.,

  Aplt.’s Opening Br. at 8 (“[T]here is no difference between [the] application of the

  standards applicable under the Fourth and Fourteenth Amendment to a claim of use

  of excessive force.”); id. at 27 (“The linchpin of the . . . district court’s decision, is

  the distinction made by this Court in Estate of Booker between the differing

  standards applicable to the evaluation of a use of force against an arrestee under the

  Fourth Amendment and against a pretrial detainee under the Fourteenth Amendment.

  Reliance on that distinction, however, is misplaced.”); id. at 34–35 (“The standard

  applicable to evaluating [excessive-force] claims—objective reasonableness—is the

  same whether we analyze the facts under the Fourth Amendment or the Fourteenth

  Amendment.”). As a result, Mr. Geddes says it does not matter whether he pleaded

  his excessive-force claim as a Fourth Amendment or Fourteenth Amendment

  violation. Either way, he insists, the outcome of his suit would be the same because

  the applicable standard would be the same. 4


         4
               In addition to arguing that the Fourth and Fourteenth Amendment
  excessive-force legal frameworks and standards are interchangeable, Mr. Geddes
                                               15
Appellate Case: 20-4083    Document: 010110725103         Date Filed: 08/16/2022    Page: 16




  doubles down on his argument, rejected by the district court, that this court should
  not wed itself to the “inflexible demarcation of when the Fourth Amendment ends
  and the Fourteenth Amendment begins” and should instead apply the Fourteenth
  Amendment standard to his situation. Aplt.’s Opening Br. at 38. To support this, he
  suggests that the excessive-force factors identified in Graham “do not really fit when,
  as here, the seizure has ended, custody has been transferred to a new entity, and force
  is used against a person being held by a detention facility,” and instead “the factors
  set out by the Supreme Court in Kingsley as applicable to a pretrial detainee under
  the Fourteenth Amendment are a perfect fit to the situation presented here.” Id.
  at 40; see Aplt.’s Reply Br. at 13 (“[T]he circumstances presented here actually call
  for application of the factors set out in Kingsley.”). Further, he explains the dividing
  line recognized in Booker between arrestee and pretrial detainee—“one who has had
  a ‘judicial determination of probable cause as a prerequisite to [the] extended
  restraint of [his] liberty following arrest’”—is debatable in light of the Supreme
  Court’s decision in Kingsley that concluded the objective reasonableness standard
  applies to both. Aplt.’s Opening Br. at 41 n.8 (alterations in original) (quoting Est. of
  Booker, 745 F.3d at 419).

         Although Mr. Geddes suggests that we should not “reach the issue of where a
  precise dividing line lies” between the amendments and notes the Supreme Court has
  not actually resolved this question, id., he does not acknowledge that we have already
  drawn this line. We have explained that “the Fourth Amendment not only bars the
  use of excessive force during the making of an arrest, but such also bars the use of
  excessive force during a period of detention immediately following arrest and before
  the person is taken before a magistrate judge, or other judicial official, to determine
  whether the arrest and continued detention were based on probable cause.” Barrie v.
  Grand Cnty., 119 F.3d 862, 866 (10th Cir. 1997); see also id. (“[J]ust as the fourth
  amendment’s strictures continue in effect to set the applicable constitutional
  limitations regarding both duration (reasonable period under the circumstances of
  arrest) and legal justification (judicial determination of probable cause), its
  protections also persist to impose restrictions on the treatment of the arrestee
  detained without a warrant.” (emphasis omitted) (quoting Austin, 945 F.2d at 1160)).
  The Supreme Court’s decision in Kingsley did not alter or disturb our precedent on
  this point. The Court in Kingsley spoke to the standard under which excessive-force
  claims should be analyzed—it did not consider where the Fourth Amendment begins
  and ends. Although Mr. Geddes is correct that the Supreme Court has not directly
  opined on “whether the Fourth Amendment continues to provide individuals with
  protection against the deliberate use of excessive physical force beyond the point at
  which arrest ends and pretrial detention begins,” Graham, 490 U.S. at 395 n.10, most
  circuits have joined us in answering in the affirmative that Fourth Amendment
  protections continue up until a probable cause determination, see Crocker v. Beatty,
  995 F.3d 1232, 1255 (11th Cir. 2021) (Newsom, J., concurring) (“If we’re counting
                                             16
Appellate Case: 20-4083    Document: 010110725103         Date Filed: 08/16/2022    Page: 17



        Not so. The Fourth Amendment and Fourteenth Amendment excessive-force

  standards are not identical. As Mr. Geddes rightly notes, both standards assess the

  objective reasonableness of the use of force. See, e.g., Aplt.’s Opening Br. at 28

  (“[T]he Supreme Court has now clarified that only the objective (and not a

  subjective) standard applies to a pretrial detainee’s Fourteenth Amendment

  excessive-force claim. Thus, the same objective standard now applies to excessive-

  force claims brought under either the Fourth or the Fourteenth Amendment.”

  (emphasis and bold-face font omitted) (citation omitted) (quoting McCowan, 945

  F.3d at 1283 n.6)). But beyond that, the two standards differ.5


  noses, it seems fair to say that most circuits to have answered this question have lined
  up behind the Fourth Amendment.”), cert. denied, --- U.S. ----, 142 S. Ct. 845
  (2022); see also, e.g., Aldini v. Johnson, 609 F.3d 858, 866 (6th Cir. 2010)
  (establishing “the line between Fourth and Fourteenth Amendment protection at the
  probable-cause hearing” for those arrested without a warrant); Pierce v. Multnomah
  Cnty., 76 F.3d 1032, 1043 (9th Cir. 1996) (holding “that the Fourth Amendment sets
  the applicable constitutional limitations on the treatment of an arrestee detained
  without a warrant up until the time such arrestee is released or found to be legally in
  custody based upon probable cause for arrest”); Powell v. Gardner, 891 F.2d 1039,
  1044 (2d Cir. 1989) (“We think the Fourth Amendment standard probably should be
  applied at least to the period prior to the time when the person arrested is arraigned or
  formally charged, and remains in the custody (sole or joint) of the arresting officer.”).
  Therefore, Mr. Geddes’s argument that he could seek the protection of the Fourteenth
  Amendment before a probable cause hearing is also meritless.
        5
                Mr. Geddes claims that our holding in McCowan v. Morales means that
  “the standards applicable to evaluation of a claim of excessive force[] no longer
  matter[] for purposes of analyzing such a claim.” Aplt.’s Opening Br. at 29 (citing
  McCowan, 945 F.3d at 1283 n.6); see McCowan, 945 F.3d at 1283 n.6 (“The
  distinction between arrestee and pretrial detainee is less important in this case
  because the Supreme Court has now clarified that only the objective (and not a
  subjective) standard applies to a pretrial detainee’s Fourteenth Amendment
  excessive-force claim.”). But in McCowan, we made clear that the distinction that no
  longer mattered between an arrestee and pretrial detainee related to the application of
                                             17
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022     Page: 18



        Under the Fourth Amendment, we determine the reasonableness of a use of

  force by “a careful balanc[e] of ‘“the nature and quality of the intrusion on the

  individual’s Fourth Amendment interests,”’ against the countervailing governmental

  interests at stake.” Graham, 490 U.S. at 396 (quoting Tennessee v. Garner, 471 U.S.

  1, 8 (1985)); accord Emmett, 973 F.3d at 1134. More specifically, “[i]n conducting

  this balancing, we consider the factors the Supreme Court clearly set forth in Graham

  v. Connor.” McCowan, 945 F.3d at 1283. These three factors are “(1) ‘the severity

  of the crime at issue,’ (2) ‘whether the suspect poses an immediate threat to the

  safety of the officers or others,’ and (3) ‘whether [the suspect] is actively resisting

  arrest or attempting to evade arrest by flight.’” McCoy v. Meyers, 887 F.3d 1034,

  1045 (10th Cir. 2018) (alteration in original) (quoting Graham, 490 U.S. at 396).

  Nevertheless, we must remain mindful that these factors are not exhaustive and the

  “proper application requires careful attention to the facts and circumstances of each

  particular case.” Graham, 490 U.S. at 396; see, e.g., Fisher v. City of Las Cruces,

  584 F.3d 888, 894 (10th Cir. 2009) (noting that Graham articulates “non-exclusive

  factors relevant to our excessive force inquiry”).




  the objective and subjective standards. See McCowan, 945 F.3d at 1283 n.6.
  Specifically, in McCowan, we reversed the district court’s judgment because it
  “considered [the officer’s] subjective intent.” Id. Thus, nowhere in that case did we
  hold that the distinction between an arrestee and pretrial detainee no longer matters in
  all respects. More specifically, nowhere did we hold that there is no substantive
  difference in the particulars of the objective tests applied to these two classes of
  plaintiffs.

                                              18
Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022      Page: 19



        For a Fourteenth Amendment excessive-force claim, “[i]n deciding whether

  the force deliberately used is, constitutionally speaking, ‘excessive,’” we likewise

  “use an objective standard only.” Kingsley, 576 U.S. at 396. But the Supreme Court

  has identified a different set of considerations that “bear on the reasonableness or

  unreasonableness of the force used” under the Fourteenth Amendment. Id. at 397.

  These considerations include “[1] the relationship between the need for the use of

  force and the amount of force used; [2] the extent of the plaintiff’s injury; [3] any

  effort made by the officer to temper or to limit the amount of force; [4] the severity

  of the security problem at issue; [5] the threat reasonably perceived by the officer;

  and [6] whether the plaintiff was actively resisting.” Id. These factors, too, are not

  “exclusive” but instead merely “illustrate the types of objective circumstances

  potentially relevant to a determination of excessive force.” Id.

        Consistent with our previous discussion of the stages of the criminal justice

  system and the corresponding constitutional rights that attach at each stage, the

  considerations identified in the Fourth Amendment and Fourteenth Amendment

  contexts, although similar, differ in important ways. Namely, they protect against

  different types of infringements upon constitutional rights. And although both are

  now evaluated under an objective standard, the Fourth Amendment inquiry is

  arguably more favorable to a plaintiff because it protects from unreasonable seizures

  of free citizens. See Bell, 441 U.S. at 546 (“A detainee simply does not possess the

  full range of freedoms of an unincarcerated individual.”). On the other hand, the

  balance is recalibrated in the pre-trial detainee context in a manner arguably less

                                             19
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022     Page: 20



  favorable to the plaintiff; there, the inquiry is whether the conduct was related to

  “legitimate interests that stem from [the government’s] need to manage the facility in

  which the individual is detained,” so long as that conduct is not punitive in character.

  Kingsley, 576 U.S. at 397 (alteration in original) (quoting Bell, 441 U.S. at 540).

        This distinction is made more apparent when comparing the factors

  themselves. Most notably, under the Kingsley test, courts are to consider “[1] the

  relationship between the need for the use of force and the amount of force used;

  [2] the extent of the plaintiff’s injury; [and] [3] any effort made by the officer to

  temper or to limit the amount of force.” Id. These additional factors supplement the

  Graham analysis with an additional deference “to ‘policies and practices that in th[e]

  judgment’ of jail officials ‘are needed to preserve internal order and discipline and to

  maintain institutional security.’” Id. (alteration in original) (quoting Bell, 441 U.S.

  at 547). In sum, then, we and the Supreme Court have never suggested that precisely

  the same standard applies when assessing the objective reasonableness of the use of

  force under the Fourth and Fourteenth Amendments.

                                              2

        Mr. Geddes also argues that Defendants were “put on notice of” his

  constitutional claim—even if he styled it as a Fourteenth Amendment violation—

  because he clearly stated “that the individual jailers made use of force that was not

  objectively reasonable.” Aplt.’s Opening Br. at 43; see also id. at 44 (“In fact, the

  Complaint alleges that . . . he was subjected to force that was objectively

  [un]reasonable under the circumstances. That is the standard applicable to an alleged

                                              20
Appellate Case: 20-4083    Document: 010110725103         Date Filed: 08/16/2022    Page: 21



  use of excessive force under both the Fourth and Fourteenth Amendments. Plainly,

  the Complaint provided Defendants with sufficient notice that he was making just

  such a claim.” (citation omitted)). Again, we disagree. As an initial matter,

  Mr. Geddes’s argument ignores the fact that a § 1983 claim must “isolate the precise

  constitutional violation” committed by a defendant.6 Baker, 443 U.S. at 140.


        6
                Mr. Geddes also appears to implicitly argue that he may bring his claim
  as an excessive-force claim under § 1983. See Aplt.’s Opening Br. at 2 (framing
  issue presented for review as “[w]hether Mr. Geddes’[s] claims under 42 U.S.C.
  § 1983 alleging use of excessive force by his jailers and ratification by Weber County
  present genuine issues of material fact that preclude summary judgment”). That is,
  Mr. Geddes seems to argue that his claim is cognizable under § 1983 even without
  reference to a specific amendment. See Aplt.’s Reply Br. at 11 (“The ‘Issues
  Presented for Review’ . . . ask whether Mr. Geddes has properly stated a claim for
  relief under Section 1983, without reference to the particular standard that applies to
  a proper resolution of that question. . . . Section 1983 provides for a private right of
  action for an alleged violation of a right secured by the Constitution.”); id. at 12
  (“Mr. Geddes’[s] Complaint properly sets out a cognizable claim under Section 1983
  for use of excessive force that was objectively unreasonable. As we note there, to
  state a claim under Section 1983, a plaintiff must allege the violation of a right
  secured by the Constitution and laws of the United States. . . . Mr. Geddes’[s]
  Complaint does just that.” (citation omitted)); cf. Aplt.’s Opening Br. at 34 (“[T]he
  cognizable legal theory underlying Mr. Geddes’[s] claims against the County and the
  individual jailers is that he was subjected to a use of force that was objectively
  unreasonable in the situation confronted by the individual jailers at the Jail. That is a
  valid claim.”). But this argument is misguided. The Supreme Court has made clear
  “§ 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a method
  for vindicating federal rights elsewhere conferred.’” Graham, 490 U.S. at 393–94
  (quoting Baker, 443 U.S. at 144 n.3); accord Crocker, 995 F.3d at 1246 (“That’s
  because § 1983 protects rights—it doesn’t create them.”). Mr. Geddes was obligated
  to define the legal framework under which he intended to proceed, and as a result of
  not doing so, he cannot fall back on some generic excessive-force allegation that is
  divorced from a constitutionally recognized excessive-force claim or untethered to a
  specific amendment. This is because the Supreme Court has made clear that “there is
  [not] a generic ‘right’ to be free from excessive force, grounded not in any particular
  constitutional provision but rather in ‘basic principles of § 1983 jurisprudence.’”
  Graham, 490 U.S. at 393.

                                             21
Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022    Page: 22



  Therefore, even if Mr. Geddes had only vaguely alleged excessive force—and not

  explicitly tethered his claim to the Fourteenth Amendment alone—this still would not

  suffice. Moreover, Mr. Geddes was obligated to provide “fair notice of what the . . .

  claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007) (omission in original) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008) (“[T]he

  burden rests on the plaintiff[] to provide fair notice of the grounds for the claims

  made against each of the defendants.”).

        Here, however, Mr. Geddes failed to provide fair notice to Defendants that his

  § 1983 claim is a Fourth Amendment excessive-force claim instead of a Fourteenth

  Amendment claim.7 The amended complaint repeatedly, unequivocally stated that


        7
                 As noted at oral argument, see Oral Arg. 22:25–23:20, Mr. Geddes’s
  summary judgment response brief does indeed acknowledge that “[e]xcessive force
  claims are governed by the Fourth Amendment’s ‘objective reasonableness’
  standard,” Aplt.’s App. at 138 (quoting Cavanaugh v. Woods Cross City, 625 F.3d
  661, 664 (10th Cir. 2010)), and he identifies the three Graham factors used to
  determine objective unreasonableness, id. at 139–40. But in a footnote immediately
  after his recitation of the Fourth Amendment standard, Mr. Geddes argues that it “is
  not quite as clear cut” “that the standard applicable under the Fourth Amendment to
  an arrestee applies here.” Id. at 138 n.5. Although Mr. Geddes acknowledges that
  this court has held “that the Fourth Amendment, not the Fourteenth, governs
  excessive force claims arising from an ‘arrestee detained without a warrant and prior
  to a probable cause hearing,’” id. at 139 n.5 (quoting Est. of Booker, 745 F.3d
  at 419), he calls into question whether this should apply to his circumstances because
  “Mr. Geddes had already been seized” and the ultimate probable cause determination
  was “merely a judicial stamp of approval on the Trooper’s finding of probable cause
  for the arrest and detention,” id. With this in mind, he notes that one could see this
  as a “continuing seizure and apply the Fourth Amendment” or “one could also argue
  that the Fourteenth Amendment should apply because Mr. Geddes had already been
  seized.” Id. (emphasis added). Mr. Geddes concludes that “there is no practical
  difference in the outcome in application of the two standards.” Id.
                                             22
Appellate Case: 20-4083    Document: 010110725103        Date Filed: 08/16/2022    Page: 23



  the basis for the § 1983 claim was a violation of rights “secured by the Fourteenth

  Amendment.” Aplt.’s App. at 43; see also id. at 44 (characterizing the excessive

  force as a “deprivation of Mr. Geddes’s rights under the Fourteenth Amendment”).

  By doing this, Mr. Geddes’s complaint only provided fair notice that the basis for his

  § 1983 action was a purported Fourteenth Amendment violation. The complaint

  nowhere indicated that the basis of his claim instead might be the Fourth

  Amendment. Yet, as we have now explained, different legal frameworks govern our

  analysis of Fourth Amendment and Fourteenth Amendment excessive-force claims.

  Pleading one type of excessive-force claim cannot put defendants on notice of the

  other type of claim. Instead, Mr. Geddes’s imprecise complaint made it “impossible

  for any of [Defendants] to ascertain what particular unconstitutional acts they are

  alleged to have committed.” Robbins, 519 F.3d at 1250.

                                             3

        Lastly, Mr. Geddes argues that “even if [his] citation to the Fourteenth

  Amendment in [his] Complaint was incorrect, the appropriate result would be to treat



          Therefore, Mr. Geddes’s invocation of the Graham standard in his summary
  judgment response brief was equivocal and hardly could be said to have put
  Defendants on clear notice that he indeed brought his claim solely under the Fourth
  Amendment. He did not disclaim his Fourteenth Amendment claim when Defendants
  brought to his attention the reality that his chosen amendment did not provide a basis
  for relief. And instead, when read in context of the entire summary judgment
  response brief and in light of his appellate briefing, it is just another example of Mr.
  Geddes obscuring the exact nature of his claims and failing to follow our repeated
  admonition that a plaintiff must identify the specific constitutional amendment under
  which he seeks relief.

                                            23
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022        Page: 24



  the Complaint and his summary judgment briefing as asserting a claim for use of

  force that is objectively unreasonable under the Fourth Amendment.” Aplt.’s

  Opening Br. at 47–48. He rightly notes that “[g]enerally, failure to set forth in the

  complaint a theory upon which the plaintiff could recover does not bar a plaintiff

  from pursuing a claim,” especially in the absence of prejudice to a defendant. Id.

  at 45 (quoting Elliott Indus. Ltd. v. BP Am. Prod. Co., 407 F.3d 1091, 1121 (10th Cir.

  2005)). However, “[t]he liberalized pleading rules . . . do not permit plaintiffs to wait

  until the last minute to ascertain and refine the theories on which they intend to build

  their case.” Elliott Indus., 407 F.3d at 1121 (quoting Green Country Food Mkt., Inc.

  v. Bottling Grp., LLC, 371 F.3d 1275, 1279 (10th Cir. 2004)). We have explained

  that “[t]his practice, if tolerated, ‘would waste the parties’ resources, as well as

  judicial resources, on discovery aimed at ultimately unavailing legal theories and

  would unfairly surprise defendants, requiring the court to grant further time for

  discovery or continuances.’” Green Country, 371 F.3d at 1279 (quoting Evans v.

  McDonald's Corp., 936 F.2d 1087, 1091 (10th Cir. 1991)) (finding the district court

  properly precluded plaintiff from litigating a new legal theory raised for the first time

  in response to defendant’s motion for summary judgment).

         But Mr. Geddes’s equivocal and waffling litigation posture throughout this

  case has engendered a similar conundrum. Mr. Geddes never asked the district court

  to construe his complaint as actually alleging solely a Fourth Amendment violation.8


         8
              Perhaps the district court could have ordered—in its discretion—
  supplemental briefing on the Fourth Amendment issue or could have construed
                                              24
Appellate Case: 20-4083    Document: 010110725103       Date Filed: 08/16/2022    Page: 25



  In fact, prior to this appeal, Mr. Geddes adamantly refused to concede that the Fourth

  Amendment supplied the sole basis of his § 1983 action. Instead, he persistently

  maintained that his claim arose under the Fourteenth Amendment. His mistake is no

  mere accident. Even after Defendants pointed out the error, Mr. Geddes described

  Defendants’ assertion that he could only pursue his claim under the Fourth

  Amendment as “border[ing] on the frivolous.” Aplt.’s App. at 114 n.2; see, e.g., id.

  at 139 n.5 (arguing that because “as a practical matter, Mr. Geddes had already been

  seized when he was standing alone, handcuffed in the jail cell,” one could “argue that

  the Fourteenth Amendment should apply because Mr. Geddes had already been

  seized”).

        Mr. Geddes has continued to waffle on what is the exact constitutional basis

  for his claim and has refused to accept even on appeal the Fourth Amendment

  framework as the sole basis for his action. The closest Mr. Geddes has come to

  conceding his error in continually relying on the Fourteenth Amendment is to argue

  that the same standard applies under both amendments, and, therefore, it does not

  matter under which amendment Mr. Geddes has elected to bring his claim. But as

  mentioned above, not only have our precedents made clear that a litigant must choose

  a specific amendment under which to bring his claim, but we have also explained that


  Mr. Geddes’s complaint as asserting a Fourth Amendment claim—if he had agreed
  that he must prove his case under that Amendment, as the plaintiff did in Olseth v.
  Larson, No. 2:02-CV-1122, 2009 WL 44686, at *2–3 (D. Utah Jan. 5, 2009)
  (unpublished). But the district court was not asked to do so, did not do so, and was
  not obliged to do so sua sponte.

                                            25
Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022      Page: 26



  there are important distinctions between an excessive-force claim brought under the

  Fourth and Fourteenth Amendment.

        Only now, for the first time, does Mr. Geddes somewhat acknowledge his

  error. But only somewhat: he still insists that the Fourteenth Amendment provides a

  valid basis for his claim, yet argues in the alternative that we could also construe his

  complaint as asserting a Fourth Amendment claim, if necessary. Thus, by no means

  could we say that Mr. Geddes has “fail[ed] to reference the correct constitutional

  amendment through mere inadvertence.” Doe v. Univ. of Denver, 952 F.3d 1182,

  1187 n.2 (10th Cir. 2020); see id. (“[W]e cannot construe Plaintiff’s claim as if

  brought under the Fifth Amendment. Plaintiff is represented by capable attorneys,

  and his choice to eschew reliance on the Fifth Amendment cannot be chalked up to

  mere inadvertence.”).

        Instead, Mr. Geddes’s actions have gone beyond “wait[ing] until the last

  minute” to acknowledge that the Fourth Amendment provides the sole basis under

  which he can recover; he only decided to raise the Fourth Amendment in the

  alternative after the district court informed him that he could not bring his claim

  pursuant to the Fourteenth Amendment. Elliott Indus., 407 F.3d at 1121. That is,

  rather than engage exclusively with the Fourth Amendment framework on appeal—

  and thus unequivocally acknowledge expressly or through the content of his

  arguments that his continual reliance on the Fourteenth Amendment was erroneous—

  Mr. Geddes asks us to save him from any error he may have committed in arguing

  under the Fourteenth Amendment rubric—if we determine that this was error. See

                                             26
Appellate Case: 20-4083     Document: 010110725103          Date Filed: 08/16/2022     Page: 27



  Aplt.’s Opening Br. at 49; Aplt.’s Reply Br. at 16 (arguing we should excuse his

  citation to the wrong amendment “assuming for the sake of argument that his citation

  was incorrect”).

         Indeed, if anything, his arguments on appeal—which he reiterated at oral

  argument—double down and make even clearer his refusal to concede his error or

  engage exclusively with the Fourth Amendment framework. He instead argues that

  the choice of amendment does not matter, but if it does, his claims were still

  appropriately brought under the Fourteenth Amendment. See Aplt.’s Opening Br.

  at 35 (“[C]ontrary to the district court’s conclusion, Mr. Geddes has stated a

  cognizable claim for relief—regardless of whether we cite to the Fourth or

  Fourteenth Amendment.”); id. at 40 (“[T]he factors set out by the Supreme Court in

  Kingsley as applicable to a pretrial detainee under the Fourteenth Amendment are a

  perfect fit to the situation presented here . . . .”); Aplt.’s Reply Br. at 13 (arguing

  “that the circumstances presented here actually call for application of the factors set

  out in Kingsley”).

         Therefore, Mr. Geddes’s circumstance is a paradigmatic example of when it

  would be inappropriate to allow a plaintiff to advance a new theory not pleaded in

  his complaint. Not only does Mr. Geddes urge us to allow a last minute “shift in the

  thrust of the case” to bring his Fourth Amendment theory, but in doing so, he asks us

  to allow him to essentially refine his theory in real time. We will not tolerate this

  sort of wait-and-see litigation because it would have the effect of wasting the

  resources of the trial court and the court of appeals. More specially, it would allow

                                              27
Appellate Case: 20-4083     Document: 010110725103        Date Filed: 08/16/2022    Page: 28



  Mr. Geddes here a do-over after he has been clearly told repeatedly—including by

  the judicial voices—that the theory of his case is wrong. Cf. McDonald v. Kinder-

  Morgan, Inc., 287 F.3d 992, 999 (10th Cir. 2002) (“We have therefore repeatedly

  stated that a party may not lose in the district court on one theory of the case, and

  then prevail on appeal on a different theory.” (quoting Lyons v. Jefferson Bank & Tr.,

  994 F.2d 716, 721 (10th Cir. 1993)).

        Mr. Geddes nonetheless points to two of our decisions for support. See Aplt.’s

  Opening Br. at 46–47 (citing McBeth v. Himes, 598 F.3d 708 (10th Cir. 2010) and

  Est. of Lockett v. Fallin, 841 F.3d 1098 (10th Cir. 2016)).9 Yet these decisions offer

  him no aid. Instead, they only underscore why it would be inappropriate now to

  construe Mr. Geddes’s action as asserting a Fourth Amendment violation.

        In the first decision, McBeth v. Himes, we upheld the district court’s decision

  to analyze a plaintiff’s claim as a First Amendment claim, even though the plaintiff

  had alleged consistently in the litigation—up to and including her response to the

  defendant’s motion for summary judgment—that the violation at issue involved a

  violation of the Sixth Amendment. See 598 F.3d at 716. Specifically, the district


        9
                Mr. Geddes also points to a district court opinion where the district
  court allowed an excessive-force claim that occurred while the plaintiff was in a
  police car to proceed as a Fourth Amendment claim, although pleaded as a
  Fourteenth Amendment claim, because there was no prejudice to the defendant.
  Aplt.’s Opening Br. at 47 (citing Olseth, 2009 WL 44686, at *1). Although we are of
  course not bound by this authority, it nevertheless does not help Mr. Geddes, because
  unlike Mr. Geddes, the plaintiff in Olseth unequivocally “agree[d] that she must
  prove her case under the Fourth Amendment” in her summary judgment response.
  Id. at *2.

                                             28
Appellate Case: 20-4083    Document: 010110725103        Date Filed: 08/16/2022     Page: 29



  court explained that “[w]hile McBeth articulates her claim in terms of the Sixth

  Amendment, it is clear from her argument and her invocation of DeLoach that her

  claim is actually founded on the First Amendment and its guarantees regarding

  freedom of association and speech.” McBeth v. Santi, No. 02–cv–00851, 2007 WL

  274743, at *4 (D. Colo. Jan. 29, 2007) (unpublished) (citing DeLoach v. Bevers,

  922 F.2d 618, 620 (10th Cir. 1990) (“The right to retain and consult with an attorney,

  however, implicates not only the Sixth Amendment but also clearly established First

  Amendment rights of association and free speech.”)), reversed in part on other

  grounds by McBeth, 598 F.3d at 726. McBeth is distinguishable from this case

  because Mr. Geddes made it far from clear that he was actually bringing a Fourth

  Amendment claim in his summary judgment response, or for that matter, on appeal.

  As discussed here throughout, he has continually waffled on the exact constitutional

  basis for his claim and insisted that, when push comes to shove, his claim properly

  arises under the Fourteenth Amendment.

        In the second decision, Estate of Lockett v. Fallin, we entertained a plaintiff’s

  Eighth Amendment deliberate-indifference claim even though the complaint made

  only a single isolated reference to deliberate indifference included under a claim for

  relief labeled “Eighth Amendment violation—Torture.” 841 F.3d at 1109. We

  explained, “[a]lthough Lockett’s Estate’s first claim needs some stretching to raise a

  deliberate-indifference claim . . . we will do so.” Id. But unlike here, Mr. Lockett’s

  Estate argued in its summary judgment response brief for the very interpretation

  adopted by this court. Specifically, the Estate argued that “[r]egardless of the label

                                             29
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022      Page: 30



  affixed to the Eighth Amendment inquiry, the facts alleged are sufficient to state a

  claim for deliberate indifference.” Pl.’s Resp. to Defs.’ Mot. to Dismiss at 5 n.2, Est.

  of Lockett v. Fallin, No. CIV-14-1119 (W.D. Okla. Apr. 6, 2015), ECF No. 47;

  cf. Belnap v. Iasis Healthcare, 844 F.3d 1272, 1288 (10th Cir. 2017) (reviewing the

  briefing in a prior Tenth Circuit case to “confirm[] that the parties never challenged”

  a particular issue).

         Therefore, Mr. Geddes’s circumstances are distinguishable from these two

  cases, because Mr. Geddes has asked for his pleading error to be excused only while

  his case has been pending on appeal—a treatment he did not ask for in the district

  court.10


         10
                 Defendants also argue that Mr. Geddes “did not preserve in the district
  court the legal and factual issues he now asserts on appeal.” Aplees.’ Resp. Br. at 23
  (bold-face font omitted). Most relevant here, they explain that “[h]e cannot, for the
  first time on appeal, argue that the district court should just construe his Fourteenth
  Amendment claim as a Fourth Amendment claim. . . . Plaintiff failed to preserve
  these arguments in the lower court, and therefore they should be deemed waived.”
  Id. at 25. In reply, Mr. Geddes argues that he indeed made this argument in the
  district court, and if he did not, he should have the benefit of our plain error review.
  Aplt.’s Reply Br. at 5, 8–9; see id. at 17 (“To be sure, Mr. Geddes did not ask for
  leave to amend. Rather, . . . he . . . pressed the district court to treat a claim under the
  Fourth Amendment as having been raised, if necessary, through his Complaint and
  summary judgment briefing . . . .”).

         It is true that Mr. Geddes did not preserve this issue for appeal—specifically,
  he forfeited it. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127–28 (10th Cir.
  2011) (“If the theory was intentionally relinquished or abandoned in the district
  court, we usually deem it waived and refuse to consider it. By contrast, if the theory
  simply wasn’t raised before the district court, we usually hold it forfeited.” (citations
  omitted)). Although Mr. Geddes is correct that in his summary judgment response
  brief he did include the Fourth Amendment objective standard and the Graham
  factors, he nowhere argued that his claim should be construed solely as a Fourth
  Amendment claim, and he fails to point to any place where he “pressed the district
                                              30
Appellate Case: 20-4083     Document: 010110725103         Date Filed: 08/16/2022      Page: 31



         In sum, then, because Mr. Geddes persistently erred in pleading his claim and

  he never conceded this error, because the time has passed for Mr. Geddes to ask for

  his claim to now be construed as based on the Fourth Amendment, and because


  court to treat a claim under the Fourth Amendment as having been raised.” See
  Aplt.’s Reply Br. at 17. Instead, as discussed throughout, Mr. Geddes simply argued
  that his choice of Amendment did not matter. See Aplt.’s App. at 139 n.5 (“[O]ne
  could make an [argument] that there was [a] continuing seizure and apply the Fourth
  Amendment, as Defendants say we should do; or, alternatively, one could also argue
  that the Fourteenth Amendment should apply because Mr. Geddes had already been
  seized. . . . in light of the facts presented here, there is no practical difference in the
  outcome in application of the two standards.”).

         Here, for the first time, Mr. Geddes argues—only in the alternative—that if his
  claim postured under the Fourteenth Amendment fails, he should be able to proceed
  under a Fourth Amendment theory. Therefore, because this is the first time that he
  has requested this treatment, this theory is forfeited, and he therefore is only entitled
  to review under our rigorous plain error standard. See, e.g., SEC v. GenAudio, Inc.,
  32 F.4th 902, 948 (10th Cir. 2022); cf. McDonald, 287 F.3d at 999 (“It is clear in this
  circuit that absent extraordinary circumstances, we will not consider arguments
  raised for the first time on appeal. This is true whether an appellant is attempting to
  raise ‘a bald-faced new issue’ or ‘a new theory on appeal that falls under the same
  general category as an argument presented at trial.’” (emphasis added) (citation
  omitted) (quoting Lyons, 994 F.2d at 722)). Further, our plain error review does not
  save him, because the district court did not commit plain error by not construing his
  Fourteenth Amendment pleadings as a Fourth Amendment claim sua sponte. See
  United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir. 2005) (en banc)
  (“[A]n error is ‘plain’ if it is clear or obvious at the time of the appeal.”); see also
  United States v. Sineneng-Smith, --- U.S. ----, 140 S. Ct. 1575, 1579 (2020)
  (“‘[C]ourts are essentially passive instruments of government.’ They ‘do not, or
  should not, sally forth each day looking for wrongs to right. [They] wait for cases to
  come to [them], and when [cases arise, courts] normally decide only questions
  presented by the parties.’” (alterations in original) (quoting United States v. Samuels,
  808 F.2d 1298, 1301 (8th Cir. 1987) (Arnold, J., concurring in denial of reh’g en
  banc)). However, at the end of the day, we need not concern ourselves with this
  preservation question. See, e.g., Abernathy v. Wandes, 713 F.3d 538, 552 (10th Cir.
  2013) (“[T]he decision regarding what issues are appropriate to entertain on appeal in
  instances of lack of preservation is discretionary.”). Mr. Geddes’s argument fails
  under any standard of review.

                                              31
Appellate Case: 20-4083    Document: 010110725103        Date Filed: 08/16/2022      Page: 32



  Mr. Geddes is ultimately “the master of his complaint,” we will not now rescue it

  from his persistent error to plead a cognizable basis for his action. Bledsoe v.

  Vanderbilt, 934 F.3d 1112, 1119 (10th Cir. 2019) (quoting Hansen v. Harper

  Excavating, Inc., 641 F.3d 1216, 1220 (10th Cir. 2011)).

                                            III

        For the foregoing reasons, we affirm the district court’s grant of summary

  judgment for Defendants and its dismissal of Mr. Geddes’s § 1983 action with

  prejudice.


                                              Entered for the Court


                                              Jerome A. Holmes
                                              Circuit Judge




                                            32
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022    Page: 33



  Hyrum James Geddes v. Weber County et al., No. 20-4083,
  BACHARACH, J., dissenting

        In this appeal, the main issue is whether two jailers should obtain

  summary judgment based on the plaintiff’s omission of the applicable

  constitutional amendment in his complaint. The majority answers yes, and I

  would answer no. So I respectfully dissent as to the jailers’ liability.

  1.    Two jailers use force against Mr. Geddes.

        Mr. Hyrum Geddes was arrested for speeding, driving under the

  influence of alcohol, and carrying a dangerous weapon. After the arrest,

  Mr. Geddes was taken to Weber County’s jail, where he was handcuffed

  and put in a holding cell. While he was there, a jailer told him to remove

  his boots. Mr. Geddes didn’t comply, 1 and two jailers pushed him to the

  floor, causing him to hit his head on the concrete floor. Afterward,

  Corporal Moss kept his knees on the back of Mr. Geddes’s neck to keep

  him pinned to the floor.

        Mr. Geddes sued the two jailers (Corporal Moss and Deputy Shaner)

  and Weber County under 42 U.S.C. § 1983, alleging unreasonable force in

  violation of the Fourteenth Amendment. The jailers moved for summary

  judgment, arguing that



  1
        The parties disagree on Mr. Geddes’s reason for disobeying the
  instructions: He says that he could not remove the boots because he was
  handcuffed; the jailers say that Mr. Geddes chose to disobey the
  instructions.
Appellate Case: 20-4083   Document: 010110725103    Date Filed: 08/16/2022   Page: 34



             Mr. Geddes had improperly invoked the Fourteenth Amendment
              rather than the Fourth Amendment and

             qualified immunity applied.

  2.    Mr. Geddes’s omission of the Fourth Amendment in the complaint
        did not justify summary judgment.

        The district court correctly held that the Fourth Amendment provides

  the test for evaluating Mr. Geddes’s claim. But the court erred by granting

  summary judgment to the jailers on the ground that Mr. Geddes had

  improperly invoked the Fourteenth Amendment. The district court should

  instead have evaluated the claim under the Fourth Amendment.

        A.    The Fourth Amendment, applied through the Fourteenth
              Amendment, provides the applicable test.

        The Fourth Amendment prohibits government agents from conducting

  unreasonable searches and seizures. U.S. Const. amend IV. This

  prohibition “applie[s] to the states through the Fourteenth Amendment’s

  Due Process Clause.” Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1240

  (10th Cir. 2003) (en banc).

        Given the applicability of the Fourth Amendment, it provides the

  constitutional test for excessiveness of force between the arrest and a

  finding of probable cause. Estate of Booker v. Gomez, 745 F.3d 405, 419

  (10th Cir. 2014). After a finding of probable cause, the Fourteenth

  Amendment provides the constitutional test. Id.




                                        2
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022     Page: 35



        The jailers used force before a finding of probable cause. So the

  Fourth Amendment (not the Fourteenth) provided the applicable test for

  Mr. Geddes’s claim. Id. Though the applicable test came from the Fourth

  Amendment, the claim itself arose under the Fourteenth Amendment. “In a

  technical sense, a Fourth Amendment claim against [state] officers is also

  a Fourteenth Amendment claim, because that is the amendment that

  incorporates the Fourth Amendment’s protections against the states.”

  Mondragón v. Thompson, 519 F.3d 1078, 1082 n.3 (10th Cir. 2008).

  Though we commonly refer to claims against state officers as Fourth

  Amendment claims, these claims are “strictly speaking . . . claim[s] under

  the Fourteenth Amendment.” Colbruno v. Kessler, 928 F.3d 1155, 1161

  (10th Cir. 2019). So in the complaint, Mr. Geddes correctly invoked the

  Fourteenth Amendment as the constitutional source for his protection

  against excessive force.

        The district court and the majority point out that the test for the

  claim comes from the Fourth Amendment. But “the Fourteenth Amendment

  standard is . . . almost identical to the Fourth Amendment standard.”

  Jacobs v. Cumberland Cnty., 8 F.4th 187, 195 n.6 (3d Cir. 2021). The

  standard under the Fourteenth Amendment is whether “the force purposely

  or knowingly used against [the claimant] was objectively unreasonable . . .

  from the perspective of a reasonable officer on the scene.” Kingsley v.

  Hendrickson, 576 U.S. 389, 397 (2015) (emphasis added). The standard

                                         3
Appellate Case: 20-4083   Document: 010110725103    Date Filed: 08/16/2022   Page: 36



  under the Fourth Amendment is whether the force was objectively

  unreasonable “in light of the facts and circumstances confronting [the

  officers], without regard to their underlying intent or motivation.” Graham

  v. Connor, 490 U.S. 386, 397 (1989). We’ve thus concluded that the “same

  objective standard . . . applies to excessive-force claims brought under

  either the Fourth or the Fourteenth Amendment.” McCowan v. Morales,

  945 F.3d 1276, 1283 n.6 (10th Cir. 2019). 2 Given the similarity between

  the tests under the Fourth and Fourteenth Amendments, the complaint

  supplied all of the notice that the jailers needed.

        B.    Mr. Geddes was not required to cite the Fourth Amendment
              in his complaint.

        In the complaint, Mr. Geddes alleged excessive force and described

  what had happened. [Appellant’s Appx. vol. 1, at 31, 35–36.] The jailers

  point out that Mr. Geddes did not cite the Fourth Amendment. But he had

  no need to do so. See McBeth v. Himes, 598 F.3d 708, 716 (10th Cir. 2010)

  (“Generally, failure to set forth in the complaint a theory upon which the

  plaintiff could recover does not bar a plaintiff from pursuing a claim.”

  (quoting Elliott Indus. Ltd. v. BP Am. Prod. Co., 407 F.3d 1091, 1121

  (10th Cir. 2005))); see also Johnson v. City of Shelby, Miss., 574 U.S. 10,



  2
        The jailers argue that Mr. Geddes did not present this theory in
  district court. They are mistaken. Mr. Geddes insisted in district court that
  the standards under the Fourth and Fourteenth Amendment bear “no
  practical difference.” Appellant’s App’x vol. 2, at 139 n.5, 143–44 n.6.
                                         4
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 37



  11 (2014) (per curiam) (stating that the Federal Rules of Civil Procedure

  “do not countenance dismissal of a complaint for imperfect statement of

  the legal theory supporting the claim asserted”); 5 C. Wright & A. Miller,

  Federal Practice & Procedure § 1219 (4th ed. 2022) (stating that the

  federal rules make “it clear that it is unnecessary to set out a legal theory

  for the plaintiff’s claim for relief”). Mr. Geddes needed only to plead

  factual allegations that would create a constitutional violation. Johnson,

  574 U.S. at 12.

        The jailers argue that Mr. Geddes did not plead facts that would state

  a Fourth Amendment claim because

             he had classified himself as a pretrial detainee and

             the Fourteenth Amendment, not the Fourth, provides the test
              for claims of excessive force against pretrial detainees.

  But in the complaint itself, Mr. Geddes had no obligation to cite the

  pertinent amendment. See pp. 4–5, above. So the failure to cite the Fourth

  Amendment in the complaint wouldn’t warrant dismissal.

        After filing the complaint, Mr. Geddes clarified his theory. For

  example, when responding to the motion for summary judgment, Mr.

  Geddes argued that the applicable test came from the Fourth Amendment:

  “Excessive force claims are governed by the Fourth Amendment’s

  ‘objective reasonableness standard.’” Appellant’s App’x vol. 2, at 138




                                         5
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 38



  (citation omitted). He then identified the three factors applicable for

  Fourth Amendment claims:

        In determining whether the use of force is unreasonable in a
        particular situation, this Court is called upon to consider the
        three non-exclusive factors enunciated by the Supreme Court in
        Graham v. Connor, 490 U.S. 386 (1989): (1) the severity of the
        crime at issue, (2) whether the suspect poses an immediate threat
        to the safety of the officers or others, and (3) whether he is
        actively resisting arrest or attempting to flee.

  Id. at 139–40. Having identified these factors, Mr. Geddes applied them,

  arguing extensively that a triable fact-issue existed under the Fourth

  Amendment because the jailers had used force after pinning Mr. Geddes to

  the ground and averting any possible threat. Id. at 140–49.

        The majority concedes that when Mr. Geddes opposed summary

  judgment, he

             “acknowledge[d] that [e]xcessive force claims are governed by
              the Fourth Amendment’s ‘objective reasonableness standard’”
              and

             “identifie[d] the three Graham factors used to determine
              objective unreasonableness” under the Fourth Amendment.

  Maj. Order & Judgment at 22 n.7. Though the majority concedes that Mr.

  Geddes relied on the right constitutional amendment, the majority faults

  him for relying also on the wrong amendment. But when the plaintiff

  unequivocally relies solely on the wrong constitutional amendment, we

  said in McBeth v. Himes, 598 F.3d 708 (10th Cir. 2008), that we must

  assess the evidence under the right constitutional amendment. Id. at 716.


                                        6
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 39



  There the plaintiff sued employees of the state’s department of human

  services, invoking the Sixth Amendment. See id. But the applicable

  amendment actually came from the First Amendment, not the Sixth

  Amendment; and the complaint contained no mention of the First

  Amendment. See id. (stating that the complaint does not “so much as

  mention the First Amendment”).

        Despite the plaintiff’s unequivocal reliance on the Sixth Amendment,

  rather than the First, the district court

              concluded that the plaintiff had invoked the wrong
               constitutional amendment and

              recharacterized the claim as one under the First Amendment.

  Id. After recharacterizing the claim, the district court concluded that the

  newly recognized claim under the First Amendment would withstand

  summary judgment even though any claim under the Sixth Amendment (the

  amendment that the plaintiff had actually invoked) would have failed. Id.

  at 716–17.

        On appeal, the defendant challenged this ruling on the ground that

  the plaintiff had never alleged a violation of the First Amendment. 3 We


  3
        In the opinion, we said:

        [The defendant] initially argues that [the plaintiff] never even
        brought [a First Amendment retaliation] claim against him.
        Although the Complaint does refer to ”Plaintiff’s Sixth
        Amendment Right to Counsel,” it neither states which
        Defendants allegedly violated that right, nor does it so much as
                                          7
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022     Page: 40



  rejected this challenge even though the plaintiff had never characterized

  her claim in district court as one under the First Amendment. Why?

  Because there was no prejudice to the defendant: He knew from the

  complaint and the briefs what the factual allegations were, and the

  plaintiff’s reliance on the wrong constitutional amendment didn’t affect the

  substance of those allegations. Id. at 716; see also Ward v. Anderson, 494

  F.3d 929, 932 n.3 (10th Cir. 2007) (applying the Fourteenth Amendment to

  the claim even though both parties had mistakenly identified the Fifth

  Amendment as the source of the underlying right).

        As in McBeth, the complaint supplied notice to the jailers of what

  they had allegedly done to violate the Constitution. And unlike the

  plaintiff in McBeth, Mr. Geddes identified the correct constitutional test in

  responding to the summary-judgment motion, making the legal basis of his

  claim clearer than it had been in McBeth.

        In McBeth, we focused on the lack of prejudice to the defendant from

  reliance on the wrong constitutional amendment. McBeth, 598 F.3d at 716.

  Here too, the jailers suffered no prejudice from Mr. Geddes’s reliance on

  the wrong amendment. From the complaint, the jailers knew that the


        mention the First Amendment. Not until [the plaintiff’s]
        response to [the defendant’s] motion for summary judgment did
        she clearly allege a retaliation claim against [the defendant], and
        that claim was based on the Sixth Amendment.

  598 F.3d at 716 (citations omitted).
                                         8
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 41



  allegations had triggered the Fourth Amendment. Indeed, the jailers have

  argued all along that the claim implicated the Fourth Amendment rather

  than the Fourteenth.

        The majority downplays the impact of McBeth, stating that it “is

  distinguishable from this case because Mr. Geddes made it far from clear

  that he was actually bringing a Fourth Amendment claim.” Maj. Order &

  Judgment at 29. But the majority elsewhere concedes that Mr. Geddes

  relied on the Fourth Amendment in his summary-judgment brief. See p. 6,

  above.

        His fault, according to the majority, is his refusal to disclaim an

  additional theory involving the Fourteenth Amendment. Why would Mr.

  Geddes’s refusal to disclaim an invalid theory trigger summary judgment

  even on his valid theory involving the Fourth Amendment? After all, the

  McBeth plaintiff also insisted on applying the wrong constitutional

  amendment. Maj. Order & Judgment at 28. How can we justify an award of

  summary judgment to the jailers based on Mr. Geddes’s dual reliance on

  the right and wrong constitutional amendments when the McBeth plaintiff

  had relied solely on the wrong constitutional amendment?

                                      * * *

        Under McBeth, the district court should have addressed the merits of

  the claim. The complaint had put the jailers on notice of the nature of the

  claim; nothing more was necessary. We should thus do what we did in

                                        9
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 42



  McBeth: evaluate the claim under the right constitutional amendment and

  disregard reliance in the complaint on the wrong constitutional amendment.

        C.    The jailers’ reliance on Albright v. Oliver is misguided.

        The jailers rely on Albright v. Oliver, 510 U.S. 266 (1994). There the

  Supreme Court found that the plaintiff had incorrectly pleaded a

  Fourteenth Amendment claim because the Fourth Amendment had

  “‘provide[d] an explicit textual source of constitutional protection’ against

  [the] particular sort of government behavior” that the plaintiff had alleged.

  Id. at 273 (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). The

  Court suggested that the Fourth Amendment might apply, but declined to

  consider this amendment because the plaintiff had not addressed it in his

  petition for certiorari. Id. at 274–75.

        The jailers argue that we should also decline to consider Mr.

  Geddes’s claim under the Fourth Amendment. He responds that his

  invocation of the Fourteenth Amendment should not prevent consideration

  of his claim under the Fourth Amendment. [Appellant’s Opening Br. at 45–

  49.] I agree with Mr. Geddes.

        The jailers argue that Mr. Geddes did not preserve this argument. I

  disagree because Mr. Geddes

             argued in district court that the force was objectively
              unreasonable, which was the standard under the Fourth
              Amendment, and



                                            10
Appellate Case: 20-4083   Document: 010110725103    Date Filed: 08/16/2022   Page: 43



             applied the Fourth Amendment test in responding to the
              summary-judgment motion.

  Appellant’s App’x vol. 2, at 114 n.2, 138.

        On the merits, Albright doesn’t apply because Mr. Geddes filled the

  factual gap that had existed there. The Albright plaintiff had attributed his

  injuries to the initiation of a baseless prosecution; but all of his alleged

  injuries had resulted from the police’s assumption of custody, which would

  potentially implicate the Fourth Amendment. Albright, 510 U.S. at 289

  (Souter, J., concurring). So a gap existed between plaintiff’s claim and the

  cause of his injuries. No such gap exists here, for Mr. Geddes

             attributed his injuries to the jailers’ use of force while he was
              in custody and

             invoked the Fourth Amendment’s protection against excessive
              force.

  He thus filled the factual gap that had existed in Albright.

  3.    The jailers are not entitled to qualified immunity.

        The jailers alternatively urge us to affirm based on qualified

  immunity. To overcome qualified immunity, Mr. Geddes must show that

             Corporal Moss and Deputy Shaner violated a constitutional or
              statutory right and

             this right had been clearly established at the time of the
              violation.




                                         11
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022     Page: 44



  Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014). Mr.

  Geddes made this showing by pointing to our precedent that had prohibited

  officers from

             using force against an arrestee who’d already been subdued or

             continuing to apply pressure to a suspect’s back after he’d
              already been restrained.

  So Mr. Geddes has met his burden to overcome summary judgment based

  on qualified immunity.

        A.    We assess qualified immunity under the standard for
              summary judgment.

        Because Mr. Geddes appeals a ruling on summary judgment, we

  conduct de novo review. Cillo v. City of Greenwood Vill., 739 F.3d 451,

  461 (10th Cir. 2013). In conducting de novo review, we view the evidence

  and reasonable inferences in the light most favorable to the nonmovant

  (Mr. Geddes). Scott v. Harris, 550 U.S. 372, 378 (2007). We then consider

  whether this view of the evidence and reasonable inferences could show

  the violation of a clearly established constitutional right. Gutierrez v.

  Cobos, 841 F.3d 895, 900–01 (10th Cir. 2016).

        B.    The factfinder could reasonably find a constitutional
              violation from the jailers’ use of force.

        In my view, the evidence could reasonably show the violation of a

  clearly established right under the Fourth Amendment.




                                        12
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 45



        Under this amendment, force is excessive if it is objectively

  unreasonable. Graham v. Connor, 490 U.S. 386, 397 (1989). We evaluate

  objective reasonableness in light of the totality of the circumstances

  presented to the jailers, considering (1) the severity of the crime, (2) the

  presence of an immediate threat to the safety of jailers or others, and

  (3) the suspect’s active resistance. Weigel v. Broad, 544 F.3d 1143, 1151–

  52 (10th Cir. 2008). These factors would render the jailers’ force excessive

  if we were to properly view the evidence favorably to Mr. Geddes. See

  Part 3(A), above.

        First, he was arrested on charges involving three misdemeanors:

  speeding, impaired driving, and carrying a dangerous weapon in the back

  of his truck while under the influence. Little force is appropriate when

  jailers are confronted by someone suspected of nonviolent misdemeanors.

  See McWilliams v. DiNapoli, No. 21-7045, 2022 WL 2812717, at *4 (10th

  Cir. July 19, 2022) (to be published) (concluding that only minimal force

  could be used when the suspected offense was minor). So the first factor

  suggests that only minimal force was needed.

        Second, Mr. Geddes did not pose an immediate threat to anyone’s

  safety. Mr. Geddes was handcuffed, and he faced his cell wall with his

  hands behind his back while surrounded by four jailers. It is difficult to

  imagine that he could have harmed the jailers or anyone else from this

  position.
                                        13
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 46



        The jailers argue that they needed to take off Mr. Geddes’s boots

  because he could have hidden weapons or drugs in his boots. But Mr.

  Geddes was handcuffed and surrounded by four jailers. A factfinder could

  reasonably find that Mr. Geddes couldn’t search inside his boots while he

  was handcuffed and surrounded by jailers. So the second factor suggests

  that the jailers had little need to use force.

        Third, a fact question exists on whether Mr. Geddes was resisting the

  removal of his boots. The jailers assert that Mr. Geddes refused to remove

  his boots, resisted movement to his knees, and scuffled when jailers tried

  to bring him to the floor. But Mr. Geddes testified that

             he was unable to remove his boots because he was handcuffed
              and

             the jailers had threatened and attacked him.

        A video exists, but it lacks sound and the jailers block most of Mr.

  Geddes’s body from view. So we can’t tell from the video what was said or

  whether Mr. Geddes resisted. See McWilliams v. DiNapoli, No. 21-7045,

  2022 WL 2812717, at *3 (10th Cir. July 19, 2022) (to be published)

  (stating that a video recording did not blatantly contradict the plaintiff’s

  sworn account because the court could not see some of the actions at

  issue); Finch v. Rapp, 38 F.4th 1234, 1241 – 42 (10th Cir. 2022) (“In the

  video, we see [the suspect] raise his hands—but there is nothing that could

  ‘blatantly contradict’ the conclusion his actions were nonthreatening.”

                                         14
Appellate Case: 20-4083   Document: 010110725103     Date Filed: 08/16/2022   Page: 47



  (quoting Estate of Valverde v. Dodge, 967 F.3d 1049, 1062 (10th Cir.

  2020))). Because the video is inconclusive, a factfinder could reasonably

  credit Mr. Geddes’s version of events. See Estate of Booker v. Gomez, 745

  F.3d 405, 414 n.12 (10th Cir. 2014) (“Because the video does not clearly

  controvert this disputed fact, we must resolve it in the Plaintiff’s favor.”).

  In Mr. Geddes’s version, he was not resisting; so the third factor suggests

  that the jailers used greater force than needed.

        The jailers argue that the evidence proves the lack of any serious

  injury from the jailers’ use of force. This argument entails a factual

  dispute. Mr. Geddes testified that he had suffered a head injury and

  continued to feel the effects of the injury. From this testimony, a factfinder

  could reasonably regard the head injury as serious. 4

        All of the pertinent factors suggest that the force was excessive. So

  Mr. Geddes presented a genuine dispute of material fact on a violation of

  the Fourth Amendment.

        C.    The right was clearly established.

        That violation involved a clearly established constitutional right

  under two lines of precedent: (1) prohibiting the use of force against a


  4
        The force may have been excessive even without a physical injury.
  See Fisher v. City of Las Cruces, 584 F.3d 888, 897 (10th Cir. 2009)
  (noting that our precedents have held “that in excessive force cases ‘proof
  of physical injury manifested by visible cuts, bruises, abrasions, or scars,
  is not an essential element’” (quoting Cortez v. McCauley, 478 F.3d 1108,
  1129 n.24 (10th Cir. 2007) (en banc))).
                                        15
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 48



  suspect already subdued and (2) disallowing sustained pressure to a

  suspect’s back after he’d been subdued.

        First, we held in McCoy v. Meyers and Perea v. Baca that force was

  excessive because the suspect had already been subdued. McCoy v. Meyers,

  887 F.3d 1034, 1052 (10th Cir. 2018); 5 Perea v. Baca, 817 F.3d 1198, 1204

  (10th Cir. 2016). Like the plaintiffs in McCoy and Perea, Mr. Geddes had

  been effectively subdued. He was handcuffed in a jail cell, surrounded by

  four jailers. So the jailers should have known from McCoy and Perea that

  the force was excessive.

        Second, the jailers had the benefit of precedent prohibiting officers

  from putting sustained pressure on a suspect’s back after restraining his

  hands and legs. For example, prior to the incident with Mr. Geddes, we had

  held that it was “clearly established that putting substantial or significant

  pressure on a suspect’s back while that suspect is in a face-down prone

  position after being subdued and/or incapacitated constitutes excessive

  force.” Estate of Booker v. Gomez, 745 F.3d 405, 424 (10th Cir. 2014)

  (quoting Weigel v. Broad, 544 F.3d 1143, 1155 (10th Cir. 2008)). Despite


  5
        We decided McCoy after the jailers had used force against Mr.
  McCoy (July 2017). But McCoy held that the law had been clearly
  established by three prior opinions decided between 1991 and 2008: Dixon
  v. Richer, 922 F.2d 1456 (10th Cir. 1991), Casey v. City of Federal
  Heights, 509 F.3d 1278 (10th Cir. 2007), and Weigel v. Broad, 544 F.3d
  1143 (10th Cir. 2008). See McCoy, 887 F.3d at 1252 (discussing these
  cases). All of these opinions had preceded the use of force against Mr.
  Geddes.
                                        16
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 49



  that holding, Corporal Moss kept his knee on the back of Mr. Geddes’s

  neck even after the removal of his boots.

        The jailers argue that Mr. Geddes’s resistance created room for

  disagreement in the heat of the moment. But a fact-issue exits on whether

  Mr. Geddes was resisting. See Part 3(A), above. And even if Mr. Geddes

  had initially resisted, continued force may have been excessive once the

  jailers had him handcuffed and planted face-down on the ground. McCoy,

  887 F.3d at 1051–52.

        The jailers also deny the existence of precedents applying the Fourth

  Amendment to incidents inside a jail. But the jailers don’t explain how

  McCoy and Perea could forbid the use of force against a subdued arrestee

  outside of a jail but not inside one. If anything, Mr. Geddes’s incarceration

  diminished the possibility of a threat or an escape. After all, the entire

  incident took place in a jail cell while Mr. Geddes was handcuffed and

  monitored by other jailers.

                                       * * *

        It is clearly established that the use of force would have been

  excessive based on precedents disallowing the use of force or sustained

  application of pressure to the back after subduing a suspect. So Corporal

  Moss and Deputy Shaner are not entitled to qualified immunity. 6


  6
        The parties also present arguments on Deputy Shaner’s duty to
  intervene to prevent Corporal Moss’s use of force. But we need not address
                                        17
Appellate Case: 20-4083   Document: 010110725103   Date Filed: 08/16/2022   Page: 50



  4.    I would remand for reconsideration of Weber County’s motion
        for summary judgment.

        Mr. Geddes sued not only the jailers but also Weber County. The

  county urged summary judgment based on

             Mr. Geddes’ reliance on the Fourteenth Amendment and

             lack of an unconstitutional policy or custom.

  As discussed earlier, I’d reject the county’s first argument. See Part 2,

  above. But I’d remand for the district court to consider the county’s denial

  of an unconstitutional policy or custom.

                                      * * *

        I would reverse the award of summary judgment to the jailers

  because

             Mr. Geddes properly presented a claim under the Fourth and
              Fourteenth Amendments and

             the jailers are not entitled to qualified immunity.

  And given the fact issue on a constitutional violation, I would remand for

  the district court to reassess the county’s motion for summary judgment.




  these arguments because the video shows both jailers’ active participation
  in the use of force.
                                        18